Appeal by defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered July 5, 1983, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Despite certain inconsistencies in the complainant’s testimony and the fact that complainant had a criminal record, the resolution of his credibility was a matter for the trier of *173fact and his testimony does not “compel the conclusion that a reasonable doubt existed as a matter of law” (People v La Borde, 76 AD2d 869, 870).
Defendant’s other contentions are without merit. Thompson, J. P., Brown, Weinstein and Kunzeman, JJ., concur.